The opinion of the Court was delivered by
Kennedy, J.
It is conceived that a correct construction of the deed from the Shippens in this case, will determine the right of property to the lot of ground in contest between the parties; and that it will therefore be unnecessary to notice, in detail, the vari*312ous matters assigned for error. The intent of the grantors, when legal, must govern and direct the interpretation that shall be given to their deed; and if this be clearly expressed by the terms of it, no extraneous facts or circumstances can be admitted or received to alter or change it. In this case the action is brought in the name of William Means, the heir at common law of John Means, who was the surviving trustee named in the deed. The grant of the lot is expressed in the deed to be “ in trust for the use of the Associate Reformed Presbyterian Congregation at Shippensburg, for a place of public worship;” and again, in the habendum, it is thus expressed: “ to have and to hold the said described lot of ground, hereditaments, Sec., to the said John Means and Robert M’Call, their heirs, Sec., in trust for the use of the said Associate Reformed Presbyterian Congregation at Shippensburg, for a place of public worship for ever, and for no other use or purpose whatever.” It seems to be admitted by the counsel for the defendants, that if the designation of the cestui que trust be considered exclusively applicable to a congregation in connection with the Associate Reformed Church or Synod, then the plaintiffs may have a right to recover the possession of the property; but it is contended that the designation of the cestui que trust is not strictly applicable to any one denomination of Christians, but partakes of two different denominations; that is, of the Associate Reformed Church, and what is generally called the Presbyterian Church in the United States. And the court adopting this view of the matter, permitted evidence to be received, on the trial of the cause, tending to show that about the time of the date of the deed, and ever afterwards, a congregation, composed in part of persons called Seceders, and in part of others called Presbyterians, assembled occasionally for the purpose of public worship at Shippensburg, before any stated preacher was employed to minister to them; that they took possession of the lot, after the deed for it was executed by the Ship-pens, and erected a house upon it for religious worship. That having done this, they employed a Mr Walker as their settled preacher or pastor, who belonged to the Associate Reformed Church. He commenced his pastoral services with them about 1797, and continued with them many years, as a minister in connection with the Associate Reformed Presbytery of the Big Spring. His successors in the pastoral office of the congregation, belonged also to the same church, and were in connection with it until about 1822, when a Mr Wilson, who was in connection with the General Assembly of the Presbyterian Church, at the instance of a majority of the congregation, became the pastor of it, and continued such about eighteen years, during the whole of which period he remained in connection with the Presbyterian Church.
Now, it is clear beyond all question to our minds, that the grantors intended, by the words “ Associate Reformed Presbyterian Congregation at Shippensburg,” to designate a congregation *313or particular church, then in being at that place, claiming to - belong to the Associate Reformed Church or Synod. The adjunct “ presbyterian” interposed between the words “ reformed” and “ congregation,’’does not militate against such intention, in the slightest degree. It is, on the contrary, perfectly consistent with it, and at most a mere explicative, as it tends perhaps more strongly to show that such was the intention of the grantors; for the Associate Reformed Church, in point of fact, is strictly a Presbyterian church, so much so, that no other can be said to be more so. It is formed by a union, as it is said, of the Reformed Presbytery (or Covenanters,) and the Associate Presbytery. The first was a remnant of the old suffering church of Scotland, that did not join in the revolution which took place during the reign of William and Mary; and were, therefore, never considered a part of the established church of Scotland. The second, that is, the Associate Presbytery, was a secession from the revolution church, of which Mr Erskine may be regarded as the leader. Thus we see, that the very names of the component parts of the Associate Reformed Church, indicate the fact of their being Presbyterians; and certain it is, notwithstanding the one declined to join the revolution church and the other afterwards left it, that they were originally Presbyterians,- and ever most steadfastly adhered to the Presbyteterian principle. Seeing, then, that the Associate Reformed Church is strictly presbyterian in its principles, the insertion of the term “ presbyterian” in describing the congregation that was intended to be the beneficiary, only tends to show more strongly and conclusively, if possible, that the congregation at Shippensburg, composed exclusively of individuals generally called Seceders, but actually claiming to be members of the Associate Reformed Church, was intended by the grantors to be cestui que } trusts. There is nothing either in the parol evidence, which goes j to show that this was not intended. On the contrary, it would : rather seem to corroborate and confirm it. It shows clearly that ? there were at the time of the grant, a number of individuals gene- ; rally known by the name of Seceders at Shippensburg, sufficient to ; ¡form a congregation, though small, who claimed to belong to the i" Associate Reformed Church, that actually took possession of the j lot, and subsequently, when, with the aid of others, they had Í improved it, by building a house thereon, suitable for public and religious worship, they engaged a minister to preach and perform the office of a pastor for them, who belonged to and was in con- « nection with that church. The circumstance of their permitting others, not claiming to be members of that church, to join them in improving the lot, and afterwards, in the exercises of public and divine worship performed there, could not devest them of their right acquired under the deed; nor could they, indeed, dispose of the same in any way whatever, so as to defeat the primary object of the grantors. Those for whose use this action is prosecuted, *314appear also, from the evidence, to be all members of and in connection with the Associate Reformed Church; and some of them, to be the descendants, or immediate offspring of some of those who were the original beneficiaries under the deed, and therefore would seem to be entitled to recover the possession of the property in question from the defendants, unless the latter be also members of and under the government of the same church. But this is not claimed or pretended on their part. They profess to be members of the Presbyterian Church, under the government of the General Assembly, and cannot, therefore, as such, have any part or share in the property. To allow it, would, as we think, be contrary to the plain intent of the donors in the deed, which this court is bound to carry into effect.
Judgment reversed, and venire de novo awarded.